Title: From James Madison to Thomas Jefferson, 6 June 1780
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philadelphia Jun 6th. 1780

A Vessel from West Florida has brought to the President of Congress intelligence from Govr. Galvez of the surrender of Mobile. No other particulars than those contained in the inclosed paper are mentioned, except the verbal report of the Capt. that the Garrison consisted of about 800 including inhabitants &c. Seven or eight vessels have just arrived from the W. Indies as you will also observe in the inclosed paper but they bring no satisfactory information concerning the late engagements between the two fleets. The Address from the Genl. Assembly was yesterday immediately on its receipt laid before Congress and referred to a Special Committee, on whose report it will probably be considered in a committee of the whole. I flatter myself that the arrival of the French Armament which is hourly expected will place our affairs in a less melancholy situation than their apprehensions seem to paint them. There is little doubt but the Conquest of the Southern States was the object of the operations of the present Campain, but I can not think the Enemy will pursue that object at the manifest risk of N. York. It is more probable they will leave a strong Garrison in Charleston, and carry back to N. York the residue of their forces. If they should endeavour to extend their acquisitions in the Southern States, it must proceed from an Assurance from England that a superior naval force will follow the french fleet to frustrate their views on the American Coast. I cannot suppose that however intent they may have been on taking post at Portsmouth, that they will venture in the present prospect to spread themselves out in so exposed a situation.
With great respect & sincerity I am Dr Sir Yr. friend & Servt.
James Madison Junr
